On January 14, 1993, the Defendant was sentenced to Count I, ten (10) years for Criminal Endangerment; Count II, ten (10) years for Criminal Endangerment; the sentences shall be served concurrently to each other. The Defendant is given credit for 107 days time served and is hereby designated as a dangerous offender and deemed ineligible for parole.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by William A. Hritsco, Legal Intern from the Montana Defender Project. The state was not represented.
An objection was made by Dave Stenerson, Teacher’s Assistant, from the Montana Defender Project, to disallow consideration of the County Attorney's letter because it *52was received only moments prior to the hearing and they are not prepared to counteract or investigate the information received. The objection was sustained by the Sentence Review Board due to untimeliness of the letter.
DATED this 7th day of May, 1993.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, however, the ineligibility for parole is hereby removed.
The reason for the decision is there was no property damage and no personal injury. In light of these facts, the Board finds the removal of the ineligibility for parole is appropriate.
Hon. G. Todd Baugh, Acting Chairman, and Hon. John Warner, Judge.
DISSENT: THE HONORABLE THOMAS MCKITTRICK DISSENTS. Judge McKittrick finds that the records supports the original sentence imposed. Judge McKittrick specifically notes that this is the seventh (7th) felony conviction for this Defendant.
The Sentence Review Board wishes to thank William A. Hritsco, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.